 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-170-MCE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   IVAN ALBERTO MARTINEZ-LOPEZ,                        DATE: January 9, 2020
     SAUL MORENO-LEMUS                                   TIME: 10:00 a.m.
15                                                       COURT: Hon. Morrison C. England, Jr.
                                  Defendants.
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for status on January 9, 2020, and then continued to
21
     April 9, 2020, at 10:00 a.m., on the Court’s own motion.
22
            2.      By this stipulation, the defendants now move to exclude time between the date of this
23
     stipulation and order, and April 9, 2020, under Local Code T4.
24
            3.      The parties agree and stipulate, and request that the Court find the following:
25
                    a)     The government has represented that the discovery associated with this case
26
            includes several reports, as well as video and audio surveillance, which the government has
27
            produced.
28
                    b)     Counsel for defendants desire additional time to review the discovery, and will

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        need additional time as more discovery become available. Defense counsel will also need time

 2        to review the current charges, to investigate and conduct research related to the current charges,

 3        and to discuss potential resolutions with their clients, to prepare pretrial motions, and to

 4        otherwise prepare for trial.

 5               c)      Counsel for defendants believe that failure to grant the above-requested

 6        continuance would deny them the reasonable time necessary for effective preparation, taking into

 7        account the exercise of due diligence.

 8               d)      The government does not object to the continuance.

 9               e)      Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the

11        original date prescribed by the Speedy Trial Act.

12               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13        et seq., within which trial must commence, the time period of the date of this stipulation and

14        order, to April 9, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

15        B(iv) [Local Code T4] because it results from a continuance granted by the Court at defendant’s

16        request on the basis of the Court’s finding that the ends of justice served by taking such action

17        outweigh the best interest of the public and the defendant in a speedy trial.

18

19

20
21                                         [Continued on next page.]

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: January 15, 2020                        MCGREGOR W. SCOTT
                                                    United States Attorney
 6

 7                                                  /s/ JAMES R. CONOLLY
                                                    JAMES R. CONOLLY
 8                                                  Assistant United States Attorney
 9
10   Dated: January 15, 2020                        /s/ EMILY CHRIM
11                                                  EMILY CHRIM
                                                    Counsel for Defendant
12                                                  IVAN ALBERTO MARTINEZ-LOPEZ

13
     Dated: January 15, 2020                        /s/ MICHAEL HANSEN
14                                                  MICHAEL HANSEN
                                                    Counsel for Defendant
15                                                  SAUL MORENO-LEMUS
16

17

18                                                   ORDER
19          IT IS SO ORDERED.
20 Dated: January 21, 2020
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
